FILED
                             NOT FOR PUBLICATION                            JUL 15 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 PUSHPAMALAR                                     No. 07-71981
 SATCHITHANANTHAN,
                                                 Agency No. A079-784-814
               Petitioner,

   v.                                            MEMORANDUM *

 ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

        Pushpamalar Satchithananthan, a native and citizen of Sri Lanka, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument and therefore Satchithananthan’s request for oral argument
is denied. See Fed. R. App. P. 34(a)(2).

NED/Research
motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. §

1252. We review for abuse of discretion the denial of a motion to reopen, Toufighi

v. Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Satchithananthan’s motion

to reopen as untimely where the motion was filed over three years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and Satchithananthan failed to establish

changed circumstances in Sri Lanka to qualify for the regulatory exception to the

time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); see also Toufighi, 538 F.3d at

996-97 (underlying adverse credibility determination rendered evidence of

changed circumstances immaterial). The evidence of changed circumstances was

also insufficient to establish a prima facie case for relief under the Convention

Against Torture. See Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir.

2010); see also Toufighi, 538 F.3d at 996 (petitioner must “demonstrate that the

new evidence, when considered together with the evidence presented at the original

hearing, would establish prima facie eligibility for the relief sought.”).

      Satchithananthan’s contention that the BIA failed to consider the evidence

submitted with the motion to reopen fails, because she has not overcome the




                                           2                                    07-71981
presumption that the BIA reviewed the record. See Fernandez v. Gonzales, 439
F.3d 592, 603 (9th Cir.2006).

      Finally, Satchithananthan’s request for judicial notice is denied. See Fisher

v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (this court’s review limited to

administrative record).

      PETITION FOR REVIEW DENIED.




                                          3                                   07-71981